FILE COPY



      In re Marisa Cristina
      BalderasAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 15, 2014

                                           No. 04-14-00026-CV

                                    IN RE Marisa Cristina BALDERAS

                                     Original Mandamus Proceedings1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

         On January 9, 2014, relator Marisa Cristina Balderas filed a petition for writ of mandamus and
emergency motion for temporary relief. This court granted temporary emergency relief on January 10,
2014, and requested a response to the petition. The court has considered relator’s petition, the responses
filed on behalf of the real parties in interest and relator’s reply and has determined that relator is not
entitled to mandamus relief. Accordingly, the petition for writ of mandamus is DENIED. Tex. R. App. P.
52.8(c).

         The temporary relief granted by this court on January 10, 2014 is LIFTED. The temporary
restraining order issued by the trial court in Cause No. 2013-CI-20486 styled In re Brenda Levenstein
remains in effect.

        On January 15, 2014, relator filed a further motion for temporary relief seeking to stay the
hearing on temporary injunction set for January 16, 2014. Relator’s motion for further temporary relief is
DENIED.

           It is so ORDERED on January 15th, 2014.

                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 15th day of January, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court

1 This proceeding arises out of Cause No. 2013-CI-20486, styled In re Brenda Levenstein, pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable David Peeples presiding.